Citation Nr: 1516627	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Special Monthly Compensation at the housebound rate since August 1, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to June 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a hearing before a member of the Board.  He was notified of his scheduled November 2014 hearing by letter in October 2014, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reflects that Special Monthly Compensation (SMC) was granted from June 23, 2010 to August 1, 2010, following the assignment of temporary total rating under 38 C.F.R. § 4.30 based on the need for convalescence following surgery for the Veteran's service-connected back disability.  The Veteran seeks an award of SMC since August 1, 2010.  

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

VA has a well-established duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (VA's duty to maximize benefits requires VA to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to special monthly compensation under section 1114(s).)

Here, service connection is currently in effect for a mood disorder, rated as 70 percent disabling; residuals of a snakebite on the left index finger, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; right elbow degenerative joint disease, rated as 10 percent disabling; and lumbar spine disc disease, rated as 20 percent disabling.  Noncompensable ratings have been assigned for service-connected residuals of a fracture of the right foot, left lower radiculopathy, and residual scars of lumbar spine.  In addition, a TDIU was granted based on the aggregate of service-connected disabilities, effective in March 2009.  

As the Veteran's mood disorder is rated 70 percent disabling, the minimum percentage requirements for a TDIU based on a mood disorder alone, set forth in 38 C.F.R. § 4.16(a) are met.  Additionally, such a high disability rating for a psychiatric disability indicates a significant impact on occupational functioning.  As such, under the duty to maximize benefits, the Board finds that VA should determine whether the Veteran meets the criteria for a TDIU based on a mood disorder alone.  

In addition, a February 2010 Social Security Administration (SSA) determination reflects disability benefits were awarded primarily due to a back disability.  A January 2011 private record of treatment notes the Veteran's complaints of back pain, and that he was barely able to walk, had to use a wheelchair, and was only able to sit for less than 15 minutes.  In June 2011, he underwent spinal cord percutaneous bipolar 16 lead stimulator implantation.  The November 2011 VA examination report notes that although the Veteran reported decreased pain since the stimulator was implanted, other than ambulating short distances with crutches, he was wheelchair bound.  In his June 2012 substantive appeal the Veteran asserted that he remains housebound.  

Although the Veteran's back disability alone does not meet the minimum percentage requirements for a TDIU, even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases in which the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  As such, the Veteran's claim file is to be referred to the Director of Compensation and Pension for extraschedular consideration of whether a TDIU is warranted based solely on the service-connected back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner must describe the current severity of the Veteran's service-connected mood disorder.  

In particular, the examiner is to describe the impact the Veteran's service-connected mood disorder has on his occupational functioning since August 1, 2010 in order to provide the Board with adequate medical findings upon which to make a determination of whether or not the Veteran's mood disorder alone precludes the Veteran from obtaining and maintaining substantially gainful employment since August 1, 2010.

A complete rationale for all opinions expressed must be provided.  

3.  Refer the Veteran's file to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of whether a TDIU based solely on the service-connected back disability is warranted on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b) since August 1, 2010.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

